DETAILED ACTION
Introduction
Claims 1-12, 14, and 16-19 have been examined in this application. Claims 1, 2, 6, 8, 10-12, 14, and 16 are amended. Claims 3-5, 7, 9, and 17-19 are as previously presented. Claims 13 and 15 are cancelled. This is a final office action in response to the arguments and amendments filed 5/13/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 5/13/2022, have been fully considered.
Regarding the remarks pertaining to the previously made objections to the claims (presented on p. 10 under the heading “Objections to the Claims”), the amendments are partially acceptable. Particularly, the limitations in Claims 1 and 16 for “identifying the shorter…” or “identifying the shortest…” remain objected to in order to further improve clarity (see Claim Objections below). For all other previously made objections, the amendments are acceptable and the objections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 10-11 under the heading “Rejections under 35 USC 101”), the arguments are not persuasive. The arguments (p. 11) state that the new limitation for providing transitions in eight directions amounts to significantly more than an abstract idea, but do not elaborate or provide any reasoned arguments as to why this is Applicant’s position. The office maintains that the new limitation and claim as a whole is directed to an abstract idea, because a person can mentally or manually provide transitions and develop weighted digraphs (see e.g. Figure 11, the complexity is not so high that a human would be incapable of evaluating the different directions, mentally or by using pen and paper). The arguments (p. 11) additionally state that the accessing of a weighted runnability segment value and inverting of the weighted runnability segment value integrate the abstract idea into a practical application because it would be impractical for a person to obtain the values and perform the evaluations while hiking or running. However, the claim does not limit the functions to be performed while hiking or running, and the office maintains that the operations of accessing and inverting a value can be done by a human and would not be outside the scope of a mental process, as these operations can be done mentally without a calculator or computer such as by looking up values and performing mental math or division with pen and paper. Additionally, these limitations do not provide any “additional element” in the claim which could integrate the abstract idea into a practical application, and the limitations viewed in combination do not integrate the abstract idea into some other technology or field that would represent a practical application, as there is no indication of an improvement to a particular technology. Thus, the rejections are maintained. 
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 11 under the heading “Rejections under 35 USC 112”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
In Claim 1, "providing transitions between the geospatial and temporal segments" should instead read "providing transitions between the plurality of geospatial and temporal segments" for consistency.
In Claim 1, the first instance of "identifying the shorter distance from the comparison of the distance" should instead read "identifying the shorter distance from the comparison of the distance of the start point to the end point with the runnability distance value of the adjacent segment" for clarity.
In Claim 1, the second instance of "identifying the shorter distance from the comparison of the distance" should instead read "identifying the shorter distance from the comparison of the tentative distance to the runnability distance value" for clarity.
In Claim 16, "providing transitions between the geospatial and temporal segments" should instead read "providing transitions between the plurality of geospatial and temporal segments" for consistency.
In Claim 16, "identifying the shortest distance from the comparison of the distance" should instead read "identifying the shortest distance from the comparison of the distance of the start point to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point" for clarity.
In Claim 16 "identifying the shortest distance as the tentative distance" should instead read "identifying the shortest distance from the comparison of the distance of the base segment to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the base segment as the tentative distance" for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 16, the claims recite “combining, averaging and scaling, or integrating weighted runnability segment values and the edge values.” The disclosure as originally filed (see specification ¶0064) recites that the weighted runnability segment values 64 and edge values 117a - 117h are combined, averaged, scaled, or otherwise integrated. In other words, the averaging and the scaling are recited as alternatives, and the disclosure as originally filed does not recite an operation of both “averaging and scaling.” Thus, the subject matter of “averaging and scaling” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-12, 14, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation ”connecting the adjacent geospatial and temporal segments having the greater runnability segment values” renders the claim indefinite. The claim previously recites “the runnability data of a geospatial and temporal segment having a value…” and also previously recites “weighted runnability segment values.“ It is unclear if the phrase “the greater runnability segment values” is referring to the values of the runnability data, or alternatively is referring to the weighted runnability segment values. The scope of the limitation and claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as connecting the adjacent geospatial and temporal segments having greater values of the runnability data.
Additionally, regarding Claim 1, the limitation “configuring the display to display of a plurality of created routes” renders the claim indefinite. The claim recites in the preamble that the system is for creation of routes, and the limitation recites the displaying of a plurality of created routes, however it is unclear how the routes are actually created. The claim includes a limitation for “connecting the adjacent geospatial and temporal segments…” but does not state that this results in a created route, or plural created routes. The claim additionally recites the further functions for determining the tentative distance, selecting a segment, determining a distance, accessing the weighted runnability segment value, inverting the value, determining a runnability distance value, marking the segment as visited, comparing the distance, identifying the shorter distance, selecting a next segment, determining a distance, accessing a weighted runnability segment value, inverting the weighted runnability segment value, determining a runnability distance value, comparing, and marking. However, the claim does not state that this results in the creation of a route or a plurality of routes either. It is generally unclear whether the routes are created by the connecting, or whether the routes are created by the analysis of the distances and weighted runnability segment values, or alternatively if the analysis of the distances and weighted runnability segment values is related to the connecting, or something else entirely. The scope of the claim is therefore indefinite. For the purpose of examination, the claim is interpreted such that the analysis of the distances and weighted runnability segment values results in the selection of a set of adjacent base segments, which are connected in order to create a route, which is then displayed.
Claims 2-12, 14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 16, the limitation ”connecting the adjacent geospatial and temporal segments having the greater runnability segment values” renders the claim indefinite. The claim previously recites “the runnability data of a geospatial and temporal segment having a value…” and also previously recites “weighted runnability segment values.“ It is unclear if the phrase “the greater runnability segment values” is referring to the values of the runnability data, or alternatively is referring to the weighted runnability segment values. The scope of the limitation and claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as connecting the adjacent geospatial and temporal segments having greater values of the runnability data.
Additionally, regarding Claim 16, the limitation “configuring the display to display of a plurality of created routes” renders the claim indefinite. The claim recites in the preamble that the system is for creation of routes, and the limitation recites the displaying of a plurality of created routes, however it is unclear how plural routes are actually created. The claim includes a limitation for “connecting the adjacent geospatial and temporal segments…” but does not state that this results in a created route, or plural created routes. The claim additionally recites functions for determining the tentative distance, selecting a segment, determining a distance, accessing the weighted runnability segment value, inverting the value, determining a runnability distance value, marking the segment as visited, determining runnability distance values, comparing the distances, identifying the shorter distance, selecting a next segment, marking segments as visited, determining distances, comparing the distances, identifying the shortest distance, selecting a segment, marking segments as visited, repeating the determination, and repeating the comparison. However, this is only stated to result in the creation of a single route. It is generally unclear whether another of the plural routes is created via the connecting, or whether the analysis of the distances and weighted runnability segment values results in plural routes, or alternatively if the analysis of the distances and weighted runnability segment values is related to the connecting, or something else entirely. The scope of the claim is therefore indefinite. For the purpose of examination, the claim is interpreted such that the analysis of the distances and weighted runnability segment values results in the selection of a set of adjacent base segments, which are connected in order to create a route, which is then displayed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claims 1 and 16, the claims recite functions for accessing a start point and distance, generating a runnability map, associating runnability data with segments, providing transitions between segments representing popularity by edge values, combining, averaging and scaling, or integrating weighted runnability segment values and edge values, selecting segments to optimize a cost or metric, connecting segments, determining tentative distances, selecting segments, determining distances, accessing and inverting a weighted runnability segment value, determining a runnability distance value for one or more segments, marking one or more segments as visited, comparing distances, identifying a shortest distance, selecting a next segment, and creating a route. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed in the human mind. Particularly, the operations pertain to a step by step technique of performing evaluation and judgment of segments in space and time to come up with one or more final routes, such as that which can be performed manually by a human using pen and paper to map out and evaluate segments and make judgments of which segments to use for a route (see MPEP 2106.04(a)(2)(III)). Alternatively, the functions to average and scale values, invert values and determine a runnability distance value as a product are mathematical concepts, as they describe purely mathematical functions. Thus, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. The additional elements in the claim are the processor and the non-transitory computer readable medium with computer programs and the display and function to display a plurality of created routes. For the additional elements of the processor and non-transitory computer readable storage medium, these are generic computer components, recited at a high level of generality. The claims do not provide any specific improvement to computer technology, and thus the claim acts merely as instructions to “apply” the abstract idea using a generic computer as a tool (see MPEP 2106.05(f)). For the display and function of displaying, this is determined to be insignificant extra-solution activity, as it is mere data outputting (see MPEP 2106.05(g)). Therefore, the abstract idea is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the processor and the non-transitory computer readable medium with computer programs and display and function of displaying. For the same reasons as presented above, the processor and non-transitory computer readable medium are generic computer components, recited at a high level of generality, such that the claim is merely using generic computer components as tools to “apply” the abstract idea. For the display and method of displaying, this is determined to be well-understood, routine, and conventional in the art (see US2007/0156333A1, [0002-0005], it is well-known to display path data electronically in the navigation art, related to hiking and similar activities). Thus, the claim is not patent eligible.
Regarding Dependent Claims 2-12, 14, and 17-19, the claims do not add any limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 3 further recite the accessing, storing, and use of user preference runnability data, which are further functions of the mental process, corresponding to remember or receiving of data for use in the evaluation steps.
Claims 4 and 5 further recite rating routes, which is a further function of the abstract idea, able to be performed mentally or via an evaluation on pen and paper.
Claims 6-8 further recite evaluation functions for temporal data, which are further functions of the abstract idea, as such evaluation is able to be performed mentally or on pen and paper.
Claim 9 further recites determining a direction of routes, which is a further step of the mental process of evaluation which could be performed by a human.
Claims 10 and 11 recite further functions for creating specific types of route, which are additional functions of a mental process.
Claims 12 and 19 further recite accessing specific types of runnability data, and identifying non-traversable areas in Claim 12, which is an additional detail of the mental process as an evaluation that could be performed mentally.
Claim 14 further recites functions to select segments via evaluation and calculation of segment properties. This is a further step of an abstract idea of a mental process which could be done in the human mind/on pen and paper, or alternatively a mathematical process for the calculation of values.
Claim 17 further recites communicating directions using a headset. The communicating (outputting) of data is the use of a computer in its ordinary capacity and therefore does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)). The use of a headset is an additional element in the claim, however this is determined to be extra-solution activity, as it represents an activity incidental to the primary process that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This is re-evaluated under step 2B and determined to be well-understood, routine, and conventional in the art (see US2004/0030491A1 ([0002] it is well known in the art to provide path or directional cues via headphones). The claim therefore does not integrate the judicial exception into a practical application or provide significantly more.
Claim 18 further recites determining the location of a user using an RFID tag. This is determined to be extra-solution activity, as it represents an activity incidental to the primary process that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This is re-evaluated under step 2B and determined to be well-understood, routine, and conventional in the art (see US2005/0225444A1, [0004, 0011] it is well known in the art to track persons and objects using RFID devices). The claim therefore does not integrate the judicial exception into a practical application or provide significantly more.
Allowable Subject Matter
Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. § 112 and 101 (see above) and Claims 1 and 16 are objected to for informalities. However, Claims 1-12, 14, and 16-19 would be allowable if amended to overcome all objections and all rejections under 112 and 101.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The prior art document Published Application US2020/0217680A1 (Dewan et al.) teaches a system for the creation of one or more routes (see e.g. Figure 1, Claims 8, 15), comprising: a processor (see Figure 1, [0047], Claim 15); a non-transitory computer readable storage medium having embodied thereon one or more computer programs that when executed, cause the processor to perform (see Claim 15, [0046-0047]); accessing a start point and desired distance (see [0087] inputs of start location and required shortest distance); generating a runnability map comprising a plurality of geospatial and temporal segments derived from the start point and the desired distance (see Figure 7A, 7B, [0089], k way points may be defined using start location and slack (based on required shortest distance) and [0090] minimum cost paths are determined for each waypoint, based on costs for each edge in a road network, and see [0079, 0098] cost being based on metrics which may be dynamic (i.e. temporal). In other words, the searching of routes requires the generating of information of edges in a road network (geospatial and temporal segments) in a specific area for analysis);  associating runnability data with each geospatial and temporal segment, the runnability data of a geospatial and temporal segment having a value representing runnability conditions of that geospatial and temporal segment (see [0090] the minimum cost path takes into account metrics ([0080] e.g. popularity or elevation, data indicating running characteristics of an area) for each edge (geospatial and temporal segment)); selecting adjacent geospatial and temporal segments that optimize a total metric or cost for all segments (see [0090] minimum cost paths are determined); connecting the adjacent geospatial and temporal segments having the greater runnability segment values (see [0090] computing minimum cost paths which ([0079] Figure 5) are connected continuous paths of edges (segments) [0080] the minimum cost corresponding to greater overall maximized desired metrics (i.e. greater runnability compared to other paths)) to configure the display a plurality of created routes from the start point to the desired distance (see [0092] a set of recommended routes to the user for [0094] being displayed). determining a tentative distance from the distance from the start point to an end point (see [0089] a “slack” distance determined using the required shortest distance (i.e. a tentative initial distance to determine routes)); selecting a geospatial and temporal segment adjacent to the geospatial and temporal segment comprising the start point (see Figure 5, [0090] the minimum cost path is determined from the start point (i.e. determining each possible path requires selecting an adjacent segment)); accessing a weighted runnability segment value from the adjacent geospatial and temporal segment (see [0079-0080] W multiplied by a metric m1i, m2i, . . . , mni is the weighted runnability segment value, for each given edge of a route); inverting the weighted runnability segment value (see [0080] the inverse of the weight*metric may be used for the metrics that are desired to maximize instead of minimize such as, for example, popularity).
Publication US2016/0375306A1 (Gu et al.) teaches a start point identified by latitude and longitude (see [0140]).
Patent U.S. 6,885,937 B1 (Suranyi) teaches determining the distance from the adjacent geospatial and temporal segment to the end point (see Figure 7, 8:31-54); determining a runnability distance value as the product of the distance of the adjacent geospatial and temporal segment to the end point and the cost (see 8:31-54); and marking the adjacent geospatial and temporal segment as visited (see 9:30-50).
Published Application US2019/0051198A1 (Nimmagadda et al.) teaches providing transitions between a geospatial segment in eight directions from a center or other point within a geospatial segment, representing transition cost in each direction from each geospatial segment to each adjacent geospatial and temporal segment by edge values (see [0080], Figures 10A-10C).

Regarding Claim 1, however, the prior art does not disclose or render obvious a system performing all functions comprising:

comparing the distance of the start point to the end point with the runnability distance value of the adjacent segment;
identifying the shorter distance as the tentative distance;
selecting a next geospatial and temporal segment adjacent to the geospatial comprising the start point;
determining the distance from the next adjacent geospatial and temporal segment to the end point;
accessing a weighted runnability segment value from the next adjacent geospatial and temporal segment;
inverting the weighted runnability segment value of the next adjacent geospatial and temporal segment;
determining a runnability distance value as the product of the distance of the next adjacent geospatial and temporal segment to the end point and the inverted weighted runnability segment value;
comparing the tentative distance to the runnability distance value;
identifying the shorter distance as the tentative distance;
marking the next geospatial and temporal segment as visited.

Regarding Claim 16, the prior art does not disclose or render obvious a system performing all functions comprising:

determining a runnability distance value for all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point;
comparing the distance of the start point to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point;
identifying the shortest distance as the tentative distance;
selecting the geospatial and temporal segment associated with the tentative distance as a base segment;
marking all geospatial and temporal segments in the comparison as visited;
determining a runnability distance value for all geospatial and temporal segments adjacent to the base segment;
comparing the distance of the base segment to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the base segment;
identifying the shortest distance as the tentative distance;
selecting the geospatial and temporal segment associated with the tentative distance as the base segment;
marking all geospatial and temporal segments in the comparison as visited;
repeating the determination of the runnability distance value for all geospatial and temporal segments adjacent to the base segment; and
repeating the comparison and identification of the tentative distance until the end point is within a geospatial and temporal segment marked as visited;
creating a route of adjacent geospatial and temporal segments identified as base segments.
The combination of limitations defining the particular sequence of recited functions including comparing the distance of the start point to end point with the runnability distance value, as defined by the particular calculation of inverting the weighted runnability segment value, and combined with the other features of the system is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1 and 16 would be allowable. The subject matter of Claims 2-12, 14, and 17-19 would also therefore be allowable based on the dependency on Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669 

/RAMI KHATIB/               Primary Examiner, Art Unit 3669